Citation Nr: 0301644	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-19 625	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
contusion to the left anterior hemithorax.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Whether a notice of disagreement with an initial 
rating of 20 percent assigned for hydrocele and varicocele 
of the left testicle, and with the effective date of that 
initial rating, was timely filed.

(The following issues will be addressed in a later 
decision:  (1) entitlement to service connection for a 
cervical spine disability; (2) entitlement to service 
connection for a thoracic spine disability; (3) 
entitlement to service connection for a lumbosacral spine 
disability; (4) entitlement to service connection for a 
left shoulder disability; and (5) entitlement to service 
connection for a left arm disability.)

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
June 1971.

The above three matters come before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department 
of Veterans Affairs (VA) Seattle, Washington, Regional 
Office (RO), dated in February 1998, October 1999, and 
March 2001.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in Seattle, Washington, in July 
2002.  A transcript of the hearing is of record.

The veteran is hereby notified that the Board is 
undertaking additional development on the issues of (1) 
entitlement to service connection for a cervical spine 
disability; (2) entitlement to service connection for a 
thoracic spine disability; (3) entitlement to service 
connection for a lumbosacral spine disability; (4) and 
entitlement to service connection for a left shoulder 
disability.  This additional development is being 
undertaken pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing 
these four issues.

The issue of entitlement to service connection for a left 
arm disability will be held in abeyance at this time and 
will be addressed, as indicated earlier, in a later 
decision.

A statement from the veteran that was received in December 
2002, to which further reference will be made in the body 
of this decision, appears to raise claims of clear and 
unmistakable error (CUE) in rating decisions rendered by 
the RO in the past.  It is not apparent which rating 
decisions are being contested, nor what specific errors 
are claimed by the veteran in each such case.  Moreover, 
no CUE claims have been developed for appellate review in 
this case.  This matter is referred to the RO for any 
action deemed appropriate.
 
It is also noted that, in October 1998, the veteran 
initiated an appeal of a February 1998 rating decision 
that had denied a claim of entitlement to service 
connection for multiple sclerosis, by filing a timely 
Notice of Disagreement (NOD) with that rating decision.  
However, by means of a December 2000 statement, the 
veteran withdrew his appeal of that issue.  Therefore, no 
Statement of the Case (SOC) was ever produced, and the 
Board has not acquired jurisdiction over that issue.

 
FINDINGS OF FACT

1.  Service connection for residuals of a contusion to the 
left anterior hemithorax was denied by the RO in a 
February 1998 rating decision, the veteran was advised of 
this decision, and of his appellate rights, by letter 
dated on February 12, 1998, and he filed his timely NOD 
with this rating decision in October 1998.

2.  A Supplemental Statement of the Case (SSOC) was issued 
on February 25, 2002, and the veteran filed what could be 
considered a Substantive Appeal when he presented 
testimony before the Board on July 23, 2002 (which was 
reduced to writing), more than four years had elapsed 
since being informed of the adverse decision and his 
appellate rights, and approximately five months after 
being sent an SSOC on this issue.

3.  A claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities was denied by the RO in an October 1999 
rating decision, the veteran was advised of this decision, 
and of his appellate rights, by letter dated on October 
26, 1999, and he filed his timely NOD with this rating 
decision on December 3, 1999.

4.  A SOC was issued on December 17, 2001, and the veteran 
filed what could be considered a Substantive Appeal when 
he presented testimony before the Board on July 23, 2002 
(which was reduced to writing), after more than two years 
had elapsed since being informed of the adverse decision 
and his appellate rights, and approximately seven months 
after being sent an SOC on this issue.

5.  The veteran was informed, by letter dated on March 7, 
2001, that an NOD he had filed with an initial rating of 
20 percent assigned for hydrocele and varicocele of the 
left testicle, and with the effective date of that initial 
rating assigned in a February 1998 rating decision, had 
not been timely filed, and that he had the right to appeal 
this particular determination; the veteran filed a timely 
NOD with this adverse decision in April 2001.

6.  A SOC was issued on December 17, 2001, and the veteran 
filed what could be considered a Substantive Appeal when 
he presented testimony before the Board on July 23, 2002 
(which was reduced to writing), after more than a year had 
elapsed since being informed of the adverse decision and 
his appellate rights, and approximately seven months after 
being sent an SOC on this issue.


CONCLUSION OF LAW

The veteran did not file a timely Substantive Appeal on 
the issues of (1) entitlement to service connection for 
residuals of a contusion to the left anterior hemithorax; 
(2) entitlement to a total rating based on individual 
unemployability due to service-connected disabilities; and 
(3) whether a notice of disagreement with an initial 
rating of 20 percent assigned for hydrocele and varicocele 
of the left testicle, and with the effective date of that 
initial rating, was timely filed; thus, the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302(b), 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.
Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the three 
claims listed on the first page of this decision.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this case, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the three claims listed on 
the first page of this decision.  See 38 U.S.C.A. §§ 5102, 

5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
see also the recent decision of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has fully complied with VA's re-defined duties to 
assist claimants, and has kept the veteran informed of its 
actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claims, and of the specific reasons for 
denying his claims.  In particular, it is noted that, ever 
since the RO received the veteran's first claims in March 
1987, the RO has made all reasonable efforts to secure all 
the evidence that is pertinent to his claims, to include 
scheduling him for medical examinations and requesting 
medical opinions, such as those dated in July and 
September 1997, and February 1998.  Also, pursuant to a 
request from the veteran, he was provided, as noted in a 
September 1998 letter, with a copy of his service medical 
records.

In February 1999, the RO attempted to secure copies of a 
decision by the Social Security Administration (SSA) 
reportedly finding the veteran disabled for SSA purposes.  
A negative response was received from the SSA by letter 
dated in March 2000.  In February 2000, the veteran and 
his spouse were given an opportunity to offer oral 
testimony in support of the veteran's appeal, which they 
did at an RO hearing that was held in Seattle, Washington.  
In June 2000, again responding to a request from the 
veteran, the RO sent him a copy of his entire record.  In 
a November 2000 letter, the veteran demonstrated his 
awareness of the enactment of the VCAA, and requested that 
his claims be re-adjudicated pursuant to the VCAA 
provisions.  This has been accomplished.  By letter dated 
in March 2001, the RO explained to the veteran VA's 
redefined duties to assist and notify under the VCAA, and 
informed him of the evidence that had been obtained in his 
behalf, of the evidence that was still needed in order to 
have complete claims for VA benefits, and of the evidence 
that VA would request in his behalf.  By letter dated in 
December 2001, the RO advised the veteran regarding his 
request for a Travel Board Hearing, offering him the 
option of testifying at a videoconference hearing.  The 
veteran chose not to have a videoconference hearing and 
instead, as indicated earlier, provided testimony at the 
Travel Board Hearing that was held in July 2002.
 
By letter dated in August 2002, the veteran was informed 
that his appeal was being certified to the Board and that, 
consequently, his record was in the process of being 
physically transferred to the Board's headquarters in 
Washington, D.C., but that the veteran nevertheless had 
the right to submit additional evidence or testimony 
within 90 days from that letter.  No communications from 
the veteran were received pursuant to the issuance of that 
letter.

Having received the veteran's claims folders, the Board 
conducted a preliminary review of the entire record in 
October 2002, finding that the veteran's Substantive 
Appeal as to the three issues listed on the first page of 
this decision appeared to have been untimely.  Therefore, 
in accordance with VA regulation, the Board notified the 
veteran of this fact, by letter of the same date, and 
invited the veteran to offer any evidence or argument that 
would rebut this finding.  A written response was received 
from the veteran in December 2002.  The arguments 
contained therein are acknowledged, and they will be 
addressed later in this decision.

The Board is satisfied that, regarding the three issues 
noted on the first page of this decision, there is no 
additional pertinent evidence that may be available but 
not yet part of the record, and that all protections 
provided by the VCAA have been given to the veteran.  
Thus, no additional assistance to the veteran regarding 
these three matters is necessary under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the 
above mentioned three matters have been made by the agency 
of original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand or a 
request for further development of this case would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

II.
Factual background

A.  Service connection for residuals of a contusion
to the left anterior hemithorax

A review of the record shows that the RO denied a claim of 
entitlement to service connection for residuals of a 
contusion to the left anterior hemithorax in a February 
1998 rating decision.  The veteran was advised of this 
adverse decision, and of his appellate rights, by letter 
dated on February 12, 1998.  The veteran appealed the 
February 1998 denial by filing a timely NOD in the VA Form 
9 that he filed in October 1998 in which he perfected his 
appeal of four other issues.  In a February 25, 2002, 
SSOC, the RO listed this issue, explained the reasons and 
bases for the denial, and informed the veteran of his duty 
to perfect his appeal within the timeframes set forth by 
applicable laws and regulations.  The veteran was 
specifically told, in the cover letter to that SSOC, that 
if there was a new issue listed in that SSOC, he needed to 
respond within 60 days in order to perfect its appeal. 

No request for an extension of the time to file his 
Substantive Appeal was ever filed by the veteran or his 
representative, and the earliest evidence in the veteran's 
claims files that could be liberally construed as the 
veteran's Substantive Appeal of this issue consists of the 
veteran's testimony at the July 23, 2002, Travel Board 
Hearing regarding this issue.  On that same date, the 
veteran's representative submitted a VA Form 646 
contending, in his two-line argument, that the RO had 
failed to properly apply the doctrine of reasonable doubt 
in the veteran's case.

Thus, the veteran's Substantive Appeal was in this case 
received more than four years since being informed of the 
adverse decision and his appellate rights, and 
approximately five months after being sent an SSOC on this 
issue.

B.  Entitlement to a total rating based on individual 
unemployability
due to service-connected disabilities

A review of the record shows that the RO denied a claim of 
entitlement to a total rating based on individual 
unemployability in an October 1999 rating decision.  The 
veteran was advised of this adverse decision, and of his 
appellate rights, by letter dated on October 26, 1999.  
The veteran appealed the October 1999 denial by filing a 
timely NOD that was dated on December 3, 1999.  On 
December 17, 2001, the RO sent the veteran an SOC listing 
this issue, explaining the reasons and bases for the 
denial, and informing the veteran of his duty to perfect 
his appeal within the timeframes set forth by applicable 
laws and regulations.  The veteran was specifically told, 
in the cover letter to that SOC, that if he decided to 
continue his appeal of the issues listed in the SOC, he 
had to file a formal appeal (i.e., he had to perfect his 
appeal), which he needed to do by completing and timely 
filing a VA Form 9 that was enclosed.

No request for an extension of the time to file his 
Substantive Appeal was ever filed by the veteran or his 
representative, and the earliest evidence in the veteran's 
claims files that could be liberally construed as the 
veteran's Substantive Appeal of this issue consists of the 
veteran's testimony at the July 23, 2002, Travel Board 
Hearing regarding this issue.  Also, as noted earlier, the 
veteran's representative submitted a VA Form 646 on that 
same date contending, in his two-line argument, that the 
RO had failed to properly apply the doctrine of reasonable 
doubt in the veteran's case.

Thus, the veteran's Substantive Appeal was in this case 
received more than two years since being informed of the 
adverse decision and his appellate rights, and 
approximately seven months after being sent an SOC on this 
issue.

C .  Whether a notice of disagreement with an initial 
rating of 20 percent assigned for hydrocele and varicocele 
of the left testicle, and with the effective date
of that initial rating, was timely filed

A review of the record shows that the RO granted service 
connection for hydrocele and varicocele of the left 
testicle in a February 1998 rating decision, in which a 20 
percent initial rating was assigned for this disability, 
effective from March 27, 1997.  The veteran was advised of 
this decision, and of his appellate rights, by letter 
dated on February 12, 1998.  In December 1999, the veteran 
filed what he referred to as an NOD with the initial 
rating and effective date assigned in the February 1998 
rating decision.  By letter dated on March 7, 2001, the RO 
explained to the veteran that his "NOD" with the February 
1998 initial rating and effective date assigned in the 
February 1998 rating decision for this disability was 
untimely because it had been filed well after the 
expiration of the one-year period immediately following 
notification of the decision, and that his "NOD" could 
therefore not be processed.  The veteran was advised of 
his right to appeal this adverse decision, which he did, 
by filing a timely NOD with the RO's March 2001 denial in 
April 2001.  In the December 17, 2001, SOC, the RO listed 
this issue, explained to the veteran the reasons and bases 
for the denial, and informed him of his duty to perfect 
his appeal within the timeframes set forth by applicable 
laws and regulations.  Again, the veteran was specifically 
told, in the cover letter to that SOC, that if he decided 
to continue his appeal of the issues listed in the SOC, he 
had to file a formal appeal (i.e., he had to perfect his 
appeal), which he needed to do by completing and timely 
filing a VA Form 9 that was enclosed.

No request for an extension of the time to file his 
Substantive Appeal of the March 2001 denial was ever filed 
by the veteran or his representative, and the earliest 
evidence in the veteran's claims files that could be 
liberally construed as the veteran's Substantive Appeal of 
this issue consists of the veteran's testimony at the July 
23, 2002, Travel Board Hearing on this issue.  On that 
same date, as noted earlier, the veteran's representative 
submitted a VA Form 646 contending, in his two-line 
argument, that the RO had failed to properly apply the 
doctrine of reasonable doubt in the veteran's case.

Thus, the veteran's Substantive Appeal was in this case 
received more than a year since being informed of the 
adverse decision and his appellate rights, and 
approximately seven months after being sent an SOC on this 
issue.

III.
Legal criteria and analysis

The initial question that must be resolved in this case is 
whether the Board has jurisdiction to consider the three 
above cited issues.  In this regard, it is noted a the 
outset that the law provides that ". . . questions as to 
timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals."  38 U.S.C.A. 
§ 7105(d)(3); see VAOPGCPREC 9-99.

As noted earlier in this decision, the veteran and his 
representative have been given adequate notice that the 
Board was going to consider whether his Substantive Appeal 
on the above three issues was timely, and given an 
opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203.  Although 
the Board has the obligation to assess its jurisdiction, 
it must consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board is of the opinion that its 
consideration at this time of the question of the 
timeliness of the veteran's Substantive Appeals of the 
above three issues does not violate the veteran's 
procedural rights, as he has been given an opportunity to 
present additional evidence and/or testimony, and the 
veteran has provided a written response, which was 
received at the Board in December 2002.  The veteran did 
not request a hearing on this particular issue.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the 
merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any 
party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of 
original jurisdiction are set out fully in VA laws and 
regulations:  "Appellate review will be initiated by a 
Notice of Disagreement and completed by a substantive 
appeal after a Statement of the Case is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200; see also 38 C.F.R. § 20.201 
(requirements for NODs).  "Proper completion and filing of 
a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300. 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the veteran 
at his most recent address of record, with a copy provided 
to his or her representative.  38 C.F.R. § 19.30(a).  
Thereafter, the claimant must file the Substantive Appeal 
within 60 days from the date the SOC is mailed, or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  

However, if a claimant has not yet perfected an appeal and 
VA issues an SSOC in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 
U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) require VA 
to afford the claimant at least 60 days from the mailing 
date of the SSOC to respond and perfect an appeal, even if 
the 60-day period would extend beyond the expiration of 
the one-year period.  In addition, if VA receives 
additional material evidence within the time permitted to 
perfect an appeal, 38 U.S.C. § 7105(d)(3) requires VA to 
issue an SSOC even if the one-year period following the 
mailing date of notification of the determination being 
appealed will expire before VA can issue the SSOC.  See 
VAOPGCPREC 9-97. 

A Substantive Appeal consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A determination of 
which a claimant is properly notified is final if an 
appeal is not perfected as prescribed by 38 C.F.R. 
§§ 20.302, 20.1103.

In the present case, the veteran's NODs with all three 
issues were always timely.  However, he never filed his 
Substantive Appeal of any of the three issues listed on 
the first page of this decision until the timeframes 
allowed by VA law and regulation had expired:  his 
Substantive Appeal, in all three cases, was received when 
more than a year had passed since being notified of each 
decision being appealed, and when the 60-day period 
afforded him in the pertinent SOC and SSOC had expired as 
well.  The veteran's extensive arguments in his 
typewritten statement of December 2002 do not offer 
potential earlier alternative dates for his having filed 
his Substantive Appeal or a reasonable explanation of why 
his Substantive Appeal was filed so late, but, rather, 
elaborate on the merits of each claim (which is a step 
that cannot be reached the Board until it gets 
jurisdiction of each issue), and appears to merely suggest 
a belief on his part that the RO has committed CUE in 
prior RO adjudications.

In short, notwithstanding his having been advised of his 
duty to file his Substantive Appeal in a timely fashion, 
by failing to do so the veteran has failed to perfect his 
appeal of the three issues listed on the first page of 
this decision.  The RO received no correspondence after 
issuing the SOC and SSOC referred to earlier that would 
have indicated any continued disagreement with the denial 
of the foregoing claims, nor was any correspondence or 
statement that could be construed as a request for an 
extension for good cause filed at any time.  See 38 C.F.R. 
§ 20.303 (2000).

Absent a timely filed Substantive Appeal, the appeal of 
the above cited issues was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  See 
38 U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. 
Brown, 9 Vet. App. 195 (1996).  Accordingly, since the 
veteran did not perfect his appeal by filing a Substantive 
Appeal in a timely fashion, the Board has no other 
recourse but to dismiss his claims.


ORDER

1.  The veteran having failed to file a timely substantive 
appeal as to his claim of entitlement to service 
connection for residuals of a contusion to the left 
anterior hemithorax, the claim is dismissed.

2.  The veteran having failed to file a timely substantive 
appeal as to his claim of entitlement to a total rating 
based on individual unemployability due to service-
connected disabilities, the claim is dismissed.

3.  The veteran having failed to file a timely substantive 
appeal as to his claim alleging a timely filed notice of 
disagreement with an initial rating of 20 percent assigned 
for hydrocele and varicocele of the left testicle, and 
with the effective date of that initial rating, the claim 
is dismissed.


 
		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

